Citation Nr: 1745406	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disorder. 

2.  Entitlement to a rating in excess of 10 percent for postoperative left inguinal hernia repair with scar.

3.  Entitlement to a compensable rating for an entrapped ilio-inguinal nerve.

4.  Entitlement to a rating in excess of 10 percent for hypertension on an extraschedular basis.

5.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to December 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2014, the Veteran testified before a Veterans Law Judge (VLJ) at a travel Board hearing conducted at the RO.  A copy of the hearing transcript has been associated with the record.  In May 2017, the Board advised him that the VLJ from the June 2014 hearing was no longer employed at the Board and offered him the opportunity for a hearing before a new VLJ.  That same month, he responded that he did not want a hearing with a new VLJ.

The Board notes that additional evidence has been received since the most recent July 2016 supplemental statement of the case (SSOC).  However, a July 2016 signed document requesting expedited processing of the Veteran's claims is of record.  This form states that if additional evidence is located and submitted at a later time, then the Veteran's right to have his case sent back to the Agency of Original Jurisdiction (AOJ) is waived.  The Board has been asked to consider any new evidence submitted and to proceed with the adjudication of the appeal.  Accordingly, the July 2016 submission does not require return to the AOJ for initial review.  38 C.F.R. § 20.1304(c).

For clarification purposes, it is noted that in an April 2016 Board decision, the issue of whether referral was warranted for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) was listed as a separate issue on the title page.  The Board finds, however, that this issue need not be separately listed.  In other words, in adjudicating claims for an increased rating, the Board will first address whether higher (schedular) ratings are warranted and, when appropriate, will also consider whether referral for an extraschedular rating is warranted.  As such, the issue of whether referral is warranted for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) has not been separated from the increased rating claims currently on appeal.

Regarding the hypertension claim, the Board's April 2016 decision granted a 10 percent rating for hypertension on a schedular basis; however, the issue of whether referral for consideration of an extraschedular evaluation for hypertension, to include on the basis of combined effects of the disabilities on appeal, was remanded.  The Board has therefore listed the hypertension issue (only on an extraschedular basis) on the title page.  Consideration as to whether referral for an extraschedular evaluation is warranted for all the increased rating claims on appeal will be discussed in the appropriate section below.  

The issues of whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a single painful, but stable residual scar, post left inguinal hernia surgery, and there is no clinical diagnosis his hernia has recurred.

2.  The Veteran's left entrapped ilio-inguinal nerve has more nearly approximated severe to complete paralysis of the ilio-inguinal nerve.

3.  The schedular ratings assigned for the Veteran's hernia scar, entrapped ilio-inguinal nerve, and hypertension are adequate in this case.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for postoperative left inguinal hernia repair with scar have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, 4.118, Diagnostic Codes (DCs) 7338, 7804 (2017).

2.  The criteria for a 10 percent rating, but no higher, for an entrapped ilio-inguinal nerve have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8530 (2017).

3.  The criteria for a higher rating for hypertension on an extraschedular basis have not been met.  38 U.S.C. A . §§ 1155, 5103(a), 5103A; 38 C.F.R. §§ 3.321, 4.104, DC 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Post-Operative Left Inguinal Hernia Repair with Scar

The RO rated the Veteran's hernia scar under DC 7338-7804.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the rating assigned.  The additional code is shown after the hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, where both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

After a review of the entire record, the evidence does not support a rating in excess of 10 percent for the left inguinal hernia scar throughout the pendency of this appeal and the appeal is denied.

Specifically, under DC 7338 (hernia, inguinal), a 0 percent rating is assigned for small, reducible hernia, or without true hernia protrusion, or for not operated but remediable hernia.  A 10 percent rating is assigned for postoperative recurrent hernia, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small, postoperative recurrent hernia or unoperated irremediable hernia, not well supported by truss or not readily reducible.  A 60 percent rating is warranted for large, postoperative, recurrent hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.

Under DC 7804 (scar(s), unstable or painful), a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  Note (1) to DC 7804 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Regarding a separate or higher rating under DC 7338, VA examinations and VA outpatient treatment notes have identified no recurrence of the Veteran's left inguinal hernia since the surgery.  The evidence includes a July 2009 statement from Dr. R.A. where, upon physical examination, there was no finding of any recurrent hernia.  In an August 2013 VA examination report, the examiner specifically indicated that there was no inguinal hernia detected on examination.  In September 2015 and May 2016 VA medical opinions, a recurrent hernia not shown.  Although an August 2016 statement from the Veteran's VA primary care physician noted that the Veteran wore a trust belt, there was no indication of a recurrence of the hernia.  As such, a higher or separate rating under DC 7338 is not warranted. 

Regarding a higher rating under DC 7804, a higher rating of 20 percent is not warranted unless the Veteran has three or four scars that are unstable or painful; or has one or two painful or unstable scars with at least one scar being both painful and unstable.  An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  

After a complete review of VA examination results and VA outpatient treatment records, the evidence shows that the Veteran is in receipt of a 10 percent rating for a single tender residual scar.  August 2013 and October 2015 VA scar examinations show a 1 inch scar that was not unstable.  For these reasons, a rating in excess of 10 percent is not warranted under DC 7804.

Next, the Board has considered other diagnostic codes pertaining to scars in order to provide the Veteran with the highest rating possible; however, the scar does not cause disfigurement of the head, face, or neck, does not cover an area exceeding 12 square inches or 77 square centimeters, does not cause any limitation of function, and is not unstable under DCs 7800-7802.  Therefore, higher ratings are not warranted under any of those diagnostic codes.

The Board has considered the Veteran's statements, including those offered at his hearing and written correspondence.  As a layperson, he is competent and capable of observing, for example, that he feels tenderness or irritation around the incision scar of his left inguinal hernia repair.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence outlined above does not support that the demonstrated symptomatology associated with the left inguinal hernia scar is of a degree warranting an increased schedular rating.  

Although the Veteran reports that he uses a trust belt, multiple evaluations have shown no actual hernia has recurred.  Further, the pain associated with the scar has been adequately contemplated in the currently-assigned 10 percent rating.  Since determining the degree of the impairment hinges on evaluation of the clinically significant symptoms and objectively measurable criteria under the rating schedule, the Board affords greater evidentiary weight to the contemporaneous medical records and objective examinations by health professionals over the Veteran's subjective lay statements.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the appeal is denied.  

Entrapped Ilio-Inguinal Nerve

The Veteran's entrapped ilio-inguinal nerve disability associated with his postoperative left inguinal hernia repair has been rated under DC 8530 for paralysis of the ilio-inguinal nerve. Pursuant to DC 8530 (nerve paralysis) and DC 8630 (neuritis), mild or moderate paralysis of the ilio-inguinal nerve warrants a noncompensable, or 0 percent, disability rating.  A maximum schedular 10 percent disability rating is warranted for severe to complete paralysis of the ilio-inguinal nerve. 

For purposes of the analyses below, the Board observes that the terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis. This code further provides that for neuritis (other than for the sciatic nerve) not characterized by the organic changes referred to the maximum rating will be that for moderate incomplete paralysis.  Under 38 C.F.R. § 4.124, neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) is to be rated with a maximum equal to moderate incomplete paralysis.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 
38 C.F.R. § 4.124a.

During an April 2009 VA examination, the Veteran reported persistent groin pain following his surgery.  The evidence also includes a July 2009 statement from Dr. R.A. indicating that the Veteran was being evaluated for a long history of chronic inguinal pain.  It was noted that he had exploration and lysis of the nerve with no improvement.  The Veteran complained of pain along the area of his hernia scar and on the inner portion of the thigh.  This was noted by Dr. R.A. to be "consistent with the nerve distribution."  Upon physical examination, the Veteran complained of decreasing sensation just below the inguinal crease.  

In a June 2010 VA examination, the Veteran indicated that he had tingling, numbness, abnormal sensation, and pain associated with his nerve entrapment disability.  The examiner noted that a peripheral neve examination revealed neuralgia.  There was also sensory dysfunction on the inner left thigh.  In an August 2013 VA examination, the Veteran reported constant left lower extremity pain and paresthesia that was noted to be "severe."  He also had "mild" numbness.  The examiner diagnosed mild incomplete paralysis of the ilio-inguinal nerve. 

Pursuant to the Board's April 2016 remand, the Veteran was afforded VA examinations in September 2015 in which he reported low back pain, shooting to left leg, and that the left leg felt numb and weak from the area of the left inguinal hernia surgery all the way down to left foot with prolong standing, sitting, and walking.  There was also limping in the left leg.  The examiner stated that the examination was listed under peripheral nerve as ilio-inguinal; however, the nature of this problem was not determined and was pending electromyogram (EMG)/nerve conduction velocity (NCV) testing of the lower extremities.  

In an addendum in September 2015, the examiner was later asked if the Veteran had a diagnosis of entrapped ilio-inguinal nerve, and the response was that the examiner could not conclude without mere speculation and that objective finding pointed more to the hip and lumbar disk. VA EMG/NCV testing was conducted in November 2015 and an abnormal study was found, however, the examiner reported that the abnormal study had no relationship to the ilio-inguinal nerve. 

The Board finds the September and November 2015 VA findings were not responsive to the Board's remand directives.  Namely, the Board requested that the VA examiner address the state of the postoperative left inguinal hernia repair; instead, the examiner focused on the state of the associated scar in a separate September 2015 examination.  Moreover, the VA examiner did not provide information concerning the symptoms and manifestations of the entrapped ilio-inguinal nerve disability; instead, the examiner noted which symptoms were not attributable to the entrapped ilio-inguinal nerve disability.

In a May 2016 VA medical opinion, the examiner indicated that the Veteran, less likely than not, had an entrapped ilio-inguinal nerve disability.  In support of this opinion, the examiner stated that the Veteran's symptoms were not compatible with ilio-inguinal nerve entrapment as per anatomy and area.  The ilio-inguinal nerve enervation and EMG only detected right tibial distal c-map amplitude which was not the ilio-inguinal nerve.  

Although the May 2016 VA examiner opined that the Veteran did not have an entrapped ilio-inguinal nerve disability, the Board finds that the weight of the evidence (to include other VA examination reports) shows that the Veteran has developed some form of a nerve disability associated with his hernia repair surgery. As noted, he was diagnosed with incomplete paralysis of the ilio-inguinal nerve in an August 2013 VA examination.  As such, and resolving reasonable doubt in his favor, a current ilio-inguinal nerve disability is shown.

Next, the Veteran also submitted an August 2016 statement from Dr. F.L. the Veteran's VA primary care physician.  Dr. F.L. noted that the Veteran was using a trust belt and taking medication for his left ilio-inguinal neuropathy and femoral nerve condition.  It was noted that the neuropathic pain was rated by the Veteran as "severe" and he used a TENS unit to alleviate his symptoms.  He also was noted to use a cane for his neuropathy.   

As noted above, under 38 C.F.R. § 4.123, neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis.  Although the Veteran has not been specifically diagnosed with neuritis, his nerve disability has been manifested by tingling, numbness, abnormal sensation (i. e., sensory disturbances) and constant pain, which has been reported by the Veteran as persistent and "severe."  Accordingly, and resolving reasonable doubt in his favor, a 10 percent rating is warranted under DC 8530.

The current 10 percent rating is the maximum schedular rating provided under DC 8530.  Importantly, as the Veteran's primary symptom is constant pain associated with his entrapped ilio-inguinal nerve disability as he reported at the Board hearing, there are no other applicable diagnostic codes.  In sum, there is no basis for assigning a schedular rating in excess of the current 10 percent for the left entrapped ilio-inguinal nerve disability. 

Extraschedular Consideration

As noted in the Introduction section above, in an April 2016 decision, the Board included the issue of whether referral for consideration of entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) was warranted on the title page.  Moreover, although the Board granted a 10 percent for hypertension, the issue of whether referral for consideration of an extraschedular evaluation for hypertension, to include on the basis of combined effects of the disabilities on appeal was remanded.  The Board will therefore address whether referral for entitlement to an extraschedular evaluation for the Veteran's scar, nerve disability, and hypertension is warranted. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected hernia scar and nerve disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in DC 7804 contemplates the Veteran's symptoms pertaining to a painful scar.  Further, the Veteran's symptoms of pain, tingling, and numbness related to his nerve disability are adequately contemplated by the maximum (10 percent) rating assigned under DC 8530.   

Further, although the Board has considered whether any separate ratings could be assigned under any other potentially applicable rating codes, the Veteran has not been found to have any other disability pertaining to his hernia repair.  In this regard, he has not been shown to have a recurrent hernia.  For these reasons, the schedular rating criteria are adequate to rate the disability on appeal and referral for consideration of an extraschedular evaluation is not warranted.

As to hypertension, the Veteran has required the use of continuous medication and has a history of diastolic pressure readings predominantly 100 or more.  Increased diastolic or systolic blood pressure readings and taking continuous medication to control high blood pressure are clearly contemplated under the 10 percent rating criteria for DC 7101.  See 38 C.F.R. § 4.104.  He has also reported having headaches as a result of his hypertension; however, he was recently granted service connection for headaches as secondary to his hypertension in an August 2017 rating decision.   

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran regarding the service-connected hernia disability is specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with his disability, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the Veteran has alleged that his postoperative hernia disabilities prevent him from working, which forms the basis for the claim for a TDIU, discussed in the remand section below.  There is no suggestion that his disabilities combine with each other to produce an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted in this case.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

A rating in excess of 10 percent for postoperative left inguinal hernia repair with scar is denied.

A 10 percent rating, but no higher, for the entrapped ilio-inguinal nerve disability is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for hypertension on an extraschedular basis is denied.


REMAND

First, in an April 2017 rating decision, the RO reopened and denied the claim for service connection for a lumbar spine disorder.  In June 2017, the Veteran filed a notice of disagreement with the April 2017 rating decision; however, a review of the record reveals that he has not been issued a statement of the case (SOC) for this issue.  Accordingly, a remand is warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Next, the issue of entitlement to a TDIU is remanded for referral to the VA Director of the Compensation Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b), as the Veteran does not meet schedular TDIU requirements (even considering the grant herein) and the evidence shows that he may be unable to secure or maintain substantially gainful employment due to his service-connected disabilities, namely his left shoulder disability (see February 2017 VA examination report) and his residual nerve symptoms following his left inguinal hernia repair (see Veteran's July 2011 statement).  This is the appropriate action as the Board may not assign an extraschedular evaluation in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC to the Veteran and his representative concerning the claims for service connection for a lumbar spine disorder.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Refer the case to the Director of Compensation Service for a determination as to whether the Veteran is entitled to an extraschedular TDIU in accordance with the provisions of 38 C.F.R. § 4.16(b).  The rating board should include a full statement of all factors having a bearing on the issues.

3.  Thereafter, the AOJ should readjudicate the issue of entitlement to a TDIU on an extraschedular basis.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


